Citation Nr: 9908342	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. R. Correa-Grau


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1963.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

In February 1998, the Board declined to reopen the veteran 
claim, and he appealed that decision to the United States 
Court of Veterans Appeals, hereinafter the Court.  The Court 
issued an Order in August 1998 [[redacted] which vacated the 
Board's decision and remanded the claim for further 
development.  For further discussion, see the JOINT MOTION FOR 
REMAND TO THE BVA AND TO STAY PROCEEDINGS 

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Upon reviewing the Board's decision of February 17, 1998, 
which denied the veteran's request to reopen his claim for 
entitlement to service connection for a mental disorder, the 
United States Court of Veterans Appeals determined that new 
and material evidence sufficient to reopen the claim had been 
submitted.



CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for a psychiatric disorder in August 1972 
is new and material, and the veteran's claim for that benefit 
has been reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was discharged from the US Army in March 1963.  
His separation physical reported no findings indicative of an 
acute or chronic mental disorder, condition, or disease.  SF 
88, Report of Medical Examination, February 4, 1963.  Seven 
years later, the veteran was diagnosed as suffering from 
severe chronic paranoid schizophrenia.  See VA Form 21-2545, 
Report of Medical Examination for Disability Evaluation, with 
attachments, May 19, 1970.  As a result of that diagnosis, 
and along with a note written by a Dr. J. A. Villeneuve 
saying that the veteran was suffering from "an undetermined 
neurosis", the veteran applied for VA compensation benefits.  
Note from Dr. J. A. Villeneuve, September 21, 1971.  

Following a denial by the RO, the veteran appealed to the 
Board, which also denied his claim for benefits.  VA Form 21-
6796, Rating Decision, September 10, 1970; Board Decision, 
August 31, 1972.  The veteran did not request reconsideration 
of the decision, and thus, that decision became final.

The veteran attempted to reopen his claim in April 1995.  To 
support his contentions, he submitted private medical 
records, personal statements, and statements from individuals 
who knew him.  He continued to claim that his psychiatric 
condition began while he was in the US Army.  Despite his 
assertions and the presentation of evidence he claimed 
substantiated his case, the RO, and subsequently the Board, 
concluded that evidence sufficient to reopen the veteran's 
claim had not been presented.  VA Form 21-6796, Rating 
Decision, May 10, 1995; Board Decision, February 17, 1998.  
The veteran was notified of both decisions, and upon learning 
of the Board's conclusion, appealed that decision to the 
Court.

After reviewing the claim, the Court issued an Order in 
August 1998 [redacted] which vacated the Board's decision and 
remanded the claim for further development.  In issuing the 
order, the Court accepted the premise suggested in the JOINT 
MOTION FOR REMAND TO THE BVA AND TO STAY PROCEEDINGS.  That is, in the 
Joint Motion, it was argued that the evidence presented by 
the appellant since 1972 was new and material, and was 
sufficient to reopen his claim.  The Court, in issuing its 
Order, agreed with said Motion, and returned the claim to the 
Board for appropriate action.  Thus, in accordance with the 
Order issued by the Court, the veteran's claim is reopened.

Because the claim is reopened, before moving on to a de novo 
review of the evidence, the Board must determine whether the 
veteran's claim should be remanded to the RO for further 
development and adjudication.  The basis for such a 
determination is whether the appellant would be prejudiced by 
the lack of such development and adjudication at the RO 
level.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
The record reveals, per the veteran's expert witness, Dr. R. 
G. Grau, that the veteran reportedly was the subject of 
several nonjudicial punishment actions (NJPs) and courts-
martials during the veteran's two years of active duty.  Dr. 
Grau insinuated that these judicial actions brought about the 
veteran's current psychiatric condition.  A review of the 
claims folder indicates that records verifying the courts-
martials and NJPs have not been obtained and included in the 
record.  

Also, during the course of this appeal, the laws and 
regulations governing the evaluation of mental disorders have 
been changed.  The effective date of said change was November 
7, 1996.  See 38 C.F.R. §§ 4.125, 4.126, 4.130, as amended by 
61 Fed. Reg., No. 196, 52695- 52702 (October 8, 1996).  
Inasmuch as the appellant has not undergone a comprehensive 
psychiatric examination in accordance with these changes, the 
Board believes that he should be re-examined to ascertain the 
nature and severity of any psychiatric condition from which 
he now suffers.  Moreover, since the RO has not adjudicated 
the appellant's claim under the new laws and regulations, and 
in order to ensure that the appellant receives his due 
process rights, it is concluded that a de novo review of the 
evidence at this time would be premature and possibly 
prejudice the claimant or violate VA's statutory duty to 
assist, based on the history of this case.  38 U.S.C.A. § 
5107(a)(West 1991 & Supp. 1998); O.G.C. Prec. 6-92 (March 6, 
1992).  Therefore, the claim should be remanded to the RO for 
additional development prior to the Board's issuing a final 
decision on the merits of the claim.


ORDER

New and material evidence has been submitted in support of 
this claim for service connection for a psychiatric 
condition, and the claim has been reopened.


REMAND

In accordance with the discussion above, the claim is 
remanded to the RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
the service department and request a copy 
of the veteran's "201" personnel file.  
If these records have been retired, every 
available effort should be made to 
acquire those records from the retired 
records storage facility.  If the 
veteran's personnel file does not contain 
information concerning the reported NJPs 
and courts-martials, the RO should ask 
that the service department and/or NPRC 
search any other records that might 
indicate these actions.  All obtained 
records should be included in the claims 
folder.

2.  The RO should contact the veteran's 
expert witness, Dr. R. G. Grau, and ask 
him whether he has any additional 
information about the veteran that might 
assist the VA in ruling for the veteran.  
Of interest are any medical treatises, 
textbooks, and articles that support his 
[Dr. Grau's] conclusion that the 
veteran's mental illness began in, or was 
caused by, his military service.  Also of 
interest would be any records in the 
possession of Dr. Grau that show that the 
veteran experienced numerous NJPs and 
courts-martials while he was in service.  
Any obtained information should be 
included in the claims folder.

3.  The veteran should be examined by a 
Board of two psychiatrists who have not 
previously examined him to determine 
whether the veteran now suffers from a 
psychiatric condition.  The examination 
should be conducted in accordance with 
the DSM IV.  The report of the 
examination should include a complete 
rationale for all opinions expressed, and 
the examiners should express an opinion 
as to the etiology of any psychiatric 
condition diagnosed.  All necessary 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  The entire claims folder 
and a copy of this Remand must be made 
available to and reviewed by the 
examiners prior to the examination.

4.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to abide 
by the directions given by the United States Court of 
Veterans Appeals in [redacted].

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

